DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-9 are objected to because of the following informalities: 
Claim 1 recites in lines 1-2 and 5-6 limitations with numbers, as for example claim 1 recites in line 1 the limitations an upper cover (2), lower cover (3). The Examiner suggests to the Applicant to remove the numbers in front of the limitations such as: an upper cover.
Claims 2-5 are objected as stated above because of their dependency to claim 1.
Claim 6 recites in lines 3-4 and 7-8 limitations with numbers, as for example claim 6 recites in line 3 the limitations an upper cover (2), lower cover (3). The Examiner suggests to the Applicant to remove the numbers in front of the limitations such as: an upper cover, lower cover.
Claim 6 recites the abbreviation “IR” and “PT” without its expanded text.  The claims should be rewritten in such manner so as to recite “infrared (IR)” and “phototransistor (PT)”in order to introduce the abbreviation along with its corresponding expanded text.  Note the order of abbreviation with respect to its corresponding expanded text.  Additionally, it is the abbreviation that which should be enclosed by parentheses.
Claims 7-9 are objected as stated above because of their dependency to claim 6.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 6 recites the limitation "the mechanical switch" in lines 3 and 19. It is unclear and indefinite to which the mechanical switch is referring to? Is it part of the mechanical switches in line 2? Or is it a new mechanical switch?
Claim 6 recites the limitation "the photoelectric circuit" in line 22.  There is insufficient antecedent basis for this limitation in the claim.
Claims 7-9 are rejected as stated above because due to their dependency from claim 6. Claims 7-9 are also indefinite.
Claim 7 recites the limitation "the geminate tubes" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the through-hole" in line 5-7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the photoelectric circuit" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the hook” and “the hook” in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. Further, it is unclear and indefinite to which the hook is referring to? Is it part of the group of hooks? Is it a new hook?
Claim 8 recites the limitation "the respective position" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the photoelectrical mechanical switch" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the PCB" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the position" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.	Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable of U.S. Patent US10263618B2 hereafter Co-1 in view of Chun et al. (US2005/0133356A1) hereafter Chun.

Instant Application: 16075995
Patent Application: US10263618B2
1. A mechanical switch of photoelectrical type comprising an upper cover, a lower cover, a press shaft and a primary spring, the upper cover and the lower cover matching to form into a hollow holding cavity, in which the press shaft and the primary spring are positioned, is characterized in that, the holding cavity is further provided with a sound optical path mechanism abutting against the primary spring, the sound optical path mechanism comprising a secondary spring (5), a ram (6), a ram stop guiding groove (7), and a guiding bracket (8), wherein, the guiding bracket is coupled with the press shaft, moves up and down as the press shaft moving up and down; and a chute is provided on the guiding bracket; the upper end of the ram is provided with a protruding strip, which is arranged in the chute and can freely move along the chute; when the bracket moves up and down, the protruding strip is restricted by the chute and drives the ram to rotate by itself; the secondary spring is mounted on the ram above the protruding strip and stops at the top of the bracket; the ram and the second spring are in a parallel relationship with the primary spring; the lower end of the ram is arranged in the ram stop guiding groove, on which a slot is provided for the protruding strip to slide; the lower end of the ram is provided with an optical path structure.
1.  key for a photoelectric keyboard, characterized in, comprising: a circuit board for providing circuit connection, on which a mounting hole is provided;  an optocoupler assembly, which is provided on the circuit board, 
comprising a transmitting element and a receiving element both on the side where the mounting hole is located; 
a key seat, which is mounted into the mounting hole, and on which an opening from top to bottom is provided to form a guide basket;  
a press shaft, which is mounted into the guide basket and may be slid up and down along the guide basket;  a ram, which is uprightly located in the guide basket, and the upper end and the lower end of which are connected to the press shaft and the guide basket through springs respectively, 
the side face of the ram having a toggle connected to the press shaft, the ram having a light path switch, the ram forced by the toggle to rotate to and from
horizontally when the press shaft is pressed or upraised, for rotating the light path switch to close or open the light path between the transmitting element and the receiving element.
Claim 2 (original): The mechanical switch of photoelectrical type according to claim 1. characterized in that the optical path structure is a transmission hole arranged at the lower end of the ram,.
1.  key for a photoelectric keyboard, characterized in, comprising: a circuit board for providing circuit connection, on which a mounting hole is provided;  an optocoupler assembly, which is provided on the circuit board, 
comprising a transmitting element and a receiving element both on the side where the mounting hole is located….
3.  The key for a photoelectric keyboard according to claim 1, characterized in that: the bottom of the guide basket has a limit boss, the top of which has a pair of side stops, and the bottom of which has a flat hole for the free insert of the bottom of ram, the shape of the bottom of ram fitting that of the flat hole.
Claim 3 (original): The mechanical switch of photoelectrical type according to claim 1, characterized in that the top of the ram stops at the bottom of the secondary spring, and there is no contact between the top of the ram and the top of the bracket.
1.  key for a photoelectric keyboard, characterized in, comprising: a circuit board for providing circuit connection, on which a mounting hole is provided;  an optocoupler assembly, which is provided on the circuit board, 
comprising a transmitting element and a receiving element both on the side where the mounting hole is located;  a key seat, which is mounted into the mounting hole, and on which an opening from top to bottom is provided to form a guide basket;  a press shaft, which is mounted into the guide basket and may be 
slid up and down along the guide basket;  a ram, which is uprightly located in the guide basket, and the upper end and the lower end of which are connected to the press shaft and the guide basket through springs respectively
Claim 4 (original): The mechanical switch of photoelectrical type according to claim 1, characterized in that the top of the bracket is provided with a through-hole, and the top of the ram passes through the secondary spring and further through the through-hole.
3.  The key for a photoelectric keyboard according to claim 1, 
characterized in that: the bottom of the guide basket has a limit boss, the top 
of which has a pair of side stops, and the bottom of which has a flat hole for 
the free insert of the bottom of ram, the shape of the bottom of ram fitting 
that of the flat hole.
Claim 5 (currently amended): The mechanical switch of photoelectrical type according to any-claim 4, characterized in that a bulge is provided on the ram at the other side corresponding to the protruding strip, and the guiding groove is respectively provided with slot for the bulge to slide.
4.  The key for a photoelectric keyboard according to claim 1, characterized in that: the press shaft is provided with a chute for toggle 
sliding in it, the upper portion of which is an upright guide slot , and the lower portion of which is an oblique guide slot;  when the press shaft is pressed, the toggle is slid from the oblique guide slot to the upright guide slot for forcing the ram to rotate unidirectionally and remain still;  when the press shaft is upraised, the toggle is slid from the upright guide slot to 
oblique guide slot for forcing the ram to rotate oppositely and remain still.
Claim 6 (original): A mechanical keyboard key assembly of photoelectrical type, comprising mechanical switches of photoelectrical type and a PCB board, characterized in that: the mechanical switch of photoelectrical type comprises an upper cover (2), a lower cover (3), a press shaft (1) and a primary spring (4), the upper cover and the lower cover matching to form into a hollow holding cavity, in which the press shaft and the primary spring are positioned, the holding cavity is further provided with a sound optical path mechanism abutting against the primary spring, the sound optical path mechanism comprising a secondary spring (5), a ram (6), a ram stop guiding groove (7), and a guiding bracket (8), the guiding bracket is coupled with the press shaft, moves up and down as the press shaft moving up and down; and a chute is provided on the guiding bracket; the upper end of the ram is provided with a protruding strip, which is arranged in the chute and can freely move along the chute; when the bracket moves up and down, the protruding strip is restricted by the chute and drives the ram to rotate by itself; the secondary spring is mounted on the ram above the protruding strip and stops at the top of the bracket the lower end of the ram is arranged in the ram stop guiding groove, on which a slot is provided for the protruding strip to slide: the lower end of the ram is provided with an optical path structure: there is provided a photoelectrical circuit on the PCB board, which is consisted of a light transmitter IR and a light receiver PT the mechanical switch of photoelectrical type is mounted on the PCB board, the optical path structure provided on the lower end of the ram forms into a working relationship with the photoelectrical circuit on the respective PCB board corresponding to the switch, and the up and down motion and rotation of the ram can shut or turn on the photoelectric circuit which is consisted of the light transmitter IR and the light receiver PT.
1.  key for a photoelectric keyboard, characterized in, comprising: a circuit board for providing circuit connection, on which a mounting hole is provided;  an optocoupler assembly, which is provided on the circuit board, 
comprising a transmitting element and a receiving element both on the side where the mounting hole is located;  a key seat, which is mounted into the mounting hole, and on which an opening from top to bottom is provided to form a guide basket;  a press shaft, which is mounted into the guide basket and may be 
slid up and down along the guide basket;  a ram, which is uprightly located in the guide basket, and the upper end and the lower end of which are connected to the press shaft and the guide basket through springs respectively, the side 
face of the ram having a toggle connected to the press shaft, the ram having a light path switch, the ram forced by the toggle to rotate to and fro 
horizontally when the press shaft is pressed or upraised, for rotating the light path switch to close or open the light path between the transmitting element and the receiving element.
Claim 7 (original): The mechanical keyboard key assembly of photoelectrical type according to claim 6, characterized in that, the light transmitter IR the light receiver PT form into a geminate tubes relationship on the PCB board, the optical path structure is a transmission hole arranged at the lower end of the ram, and the ram is arranged at the middle of the geminate tubes; when the press shaft is depressed, the ram runs down and rotates to enable the through-hole toward the light transmitter IR and the light receiver PT, so as to turn on the photoelectric circuit when the press shaft is released, the ram runs up and the through-hole rotates to shut off the photoelectric circuit.
4.  The key for a photoelectric keyboard according to claim 1, characterized in that: the press shaft is provided with a chute for toggle 
sliding in it, the upper portion of which is an upright guide slot , and the lower portion of which is an oblique guide slot;  when the press shaft is pressed, the toggle is slid from the oblique guide slot to the upright guide 
slot for forcing the ram to rotate unidirectionally and remain still;  when the press shaft is upraised, the toggle is slid from the upright guide slot to oblique guide slot for forcing the ram to rotate oppositely and remain still.
7.  The key for a photoelectric keyboard according to claim 4, 
characterized in that: the transmitting element and the receiving element are located on the two opposite sides of the mounting hole, and the light path switch is a light passing hole that passes throughout the ram;  when the press 
shaft is pressed, the light passing hole forms a light path of the transmitting element and the receiving element;  when the press shaft is upraised, the light passing hole is deflected on the light path of the transmitting element and the receiving element and blocks it.
Claim 8 (currently amended): The mechanical keyboard key assembly of photoelectrical type according to claim 6 characterized in that, there is provided a group of protruding hooks on the lower cover, and the PCB is provided with a jack matching with the hook at the respective position, the photoelectrical mechanical switch secured on the PCB board by the hook and jack.
3.  The key for a photoelectric keyboard according to claim 1, characterized in that: the bottom of the guide basket has a limit boss, the top of which has a pair of side stops, and the bottom of which has a flat hole for the free insert of the bottom of ram, the shape of the bottom of ram fitting that of the flat hole.


Co-1 does not explicitly disclose the mechanical keyboard key assembly of photoelectrical type comprising: an upper cover, a lower cover, a second spring wherein the second spring are in a parallel relationship with the primary spring.
Chun discloses the mechanical keyboard key assembly of photoelectrical type comprising: an upper cover (fig 3a:100, par[0035]: wherein the key top is technically equivalent to an upper cover), a lower cover (fig 3a, par[0035]: wherein the lower surface of the key top is technically equivalent to a lower cover), a second spring (fig 3a:107, par[0035], [0036]) wherein the second spring are in a parallel relationship with the primary spring (fig 3b, par[0036]).
One of ordinary skill in the art would be aware of both the Co-1 and the Chun references since both pertain to the field of key systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mechanical switch of Co-1 to implement the secondary spring as disclosed by Chun to gain the functionality of providing a simple structure by allowing key stems to smoothly slide, even when the key top is applied to a multiple key.

2.	Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable of Co-1 in view of Chun, and further in view of Wang (US2017/0069445A1).
Co-1 in view of Chun does not explicitly disclose the mechanical keyboard key assembly of photoelectrical type characterized in that, the PCB is provided with an anti-collision hole at the position corresponding to the ram, and the ram can protrude into the anti-collision hole when it runs down.
Wang discloses the mechanical keyboard key assembly of photoelectrical type characterized in that, the PCB is provided with an anti-collision hole at the position corresponding to the ram, and the ram can protrude into the anti-collision hole when it runs down (fig 2:26, par[0027]: the keyboard device 20 of present invention includes an upper housing 281, a key top 24 moving in a vertical direction relative to the upper housing 281 in response to an actuating pressure, a lower housing 282, and an elastic body 26 disposed on the lower housing 282 bearing the actuating pressure and preventing the key top 24 from colliding with the upper housing 281 in the vertical direction when the key top 24 rebounds after the actuating pressure is released).
One of ordinary skill in the art would be aware of the Co-1, Chun and the Wang references since both pertain to the field of key systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mechanical switch of Co-1 to implement the feature of anti-collision as disclosed by Wang to gain the functionality of eliminating the problem of clicking sounds made when pressing down the keys of the keyboard and providing typing more fluent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE BENLAGSIR whose telephone number is (571)270-5165.  The examiner can normally be reached on (571)270-5165.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMINE BENLAGSIR/             Primary Examiner, Art Unit 2685